Case 20-10846 Doc 554 Filed 11/17/20 Entered 11/17/20 14:14:11 Main Document Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

    In re:                                           §
                                                     §           Case No. 20-10846
    THE ROMAN CATHOLIC CHURCH                        §
    OF THE ARCHDIOCESE OF NEW                        §           Section “A”
    ORLEANS,                                         §
                                                     §           Chapter 11
                 Debtor.1                            §
                                                     §


     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC HEARING
         ON NOVEMBER 19, 2020 AT 1:30 PM (PREVAILING CENTRAL TIME)
                BEFORE THE HONORABLE MEREDITH S. GRABILL,
             SECTION A DIAL-IN: 1-888-684-8852; ACCESS CODE: 9318283

             The above-captioned debtor and debtor-in-possession (the “Debtor”) hereby files this

   agenda (the “Agenda”) of matters scheduled for telephonic hearing on November 19, 2020 at 1:30

   p.m. (prevailing central time), pursuant to General Order 2019-4, Part V (the “Complex Case

   Procedures”).

             No matters are scheduled for hearing.




                                        [Signature Page Follows]




             1
             The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s
   principal place of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.


   {N4124468.1}
Case 20-10846 Doc 554 Filed 11/17/20 Entered 11/17/20 14:14:11 Main Document Page 2 of 2




            Dated: November 17, 2020

                                        Respectfully submitted,

                                        /s/ Laura F. Ashley _________________
                                        R. PATRICK VANCE (#13008)
                                        ELIZABETH J. FUTRELL (#05863)
                                        MARK A. MINTZ (#31878)
                                        LAURA F. ASHLEY (#32820)
                                        Jones Walker LLP
                                        201 St. Charles Avenue, 51st Floor
                                        New Orleans, LA 70170
                                        Telephone: (504) 582-8000
                                        Facsimile: (504) 589-8260
                                        Email: pvance@joneswalker.com
                                        Email: efutrell@joneswalker.com
                                        Email: mmintz@joneswalker.com
                                        Email: lashley@joneswalker.com

                                        ATTORNEYS FOR
                                        THE ROMAN CATHOLIC CHURCH OF
                                        THE ARCHDIOCESE OF NEW ORLEANS




   {N4124468.1}                            2
